Citation Nr: 1220484	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  10-13 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for a fracture of the right 3rd metatarsal (toe) (claimed as right foot fracture).

2.  Entitlement to service connection for an upper back disorder, to include as secondary to the non-service-connected left ankle injury.

3.  Entitlement to service connection for a lung disorder (claimed as a lung condition with cysts on the lung), to include as due to in-service chemical exposure.

4.  Entitlement to service connection for a right ankle disorder.

5.  Entitlement to service connection for a right wrist disorder, to include a neurological disorder in the right wrist and a cyst in the right wrist.

6.  Entitlement to service connection for a low back disorder, to include as secondary to his non-service-connected left ankle disorder.

7.  Entitlement to service connection for a rib disorder.
8.  Entitlement to service connection for headaches.

9.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, mood disorder, anxiety disorder, and depressive disorder.

10.  Entitlement to service connection for a kidney disorder (claimed as cysts on the kidney), to include as due to in-service chemical exposure.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to February 1983.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The RO certified this appeal to the Board in June 2011.  Subsequently, additional medical evidence was added to the claims file.  On July 2011, the Veteran waived his right to have the RO initially consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2011).

In July 2011, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran was not provided the opportunity to testify on the issue of entitlement to service connection for a lung disorder - even though this issue was also on appeal before the Board.  Therefore, in January 2012, the Board sent the Veteran a letter asking him if he wanted to be scheduled for another Board hearing to present testimony regarding his lung issue.  In a subsequent January 2012 statement, the Veteran stated that he did not wish to appear at another Board hearing.  Accordingly, the Board sent the claims file to the Veteran's representative for an Informal Hearing Presentation (IHP) regarding the lung issue.  The IHP was obtained and associated with the claims file in May 2012.

The Board notes that the psychiatric claim on appeal has previously been developed to include only PTSD.  The United States Court of Appeals for Veterans Claims (Court) has recently held that the scope of a mental health disorder claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the claim on appeal has been recharacterized as an acquired psychiatric disorder, to include all of the Veteran's claimed psychiatric disorders.

In a January 2010 medical opinion, the Veteran's private physician submitted a medical opinion stating that the Veteran is "totally and permanently disabled" because of the disorders currently on appeal.  At his February 2011 VA foot examination, the Veteran stated that he was currently unemployed because of his pain.  The Board finds that these statements raise a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is raised in connection with the increased rating claim for the service-connected right foot disability.  The TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

With the exception of the increased rating claim, the remaining issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected fracture of the right 3rd metatarsal is manifested by subjective pain and slight tenderness with normal ranges of motion and normal gait, which does not establish that the Veteran has moderate residuals of his right foot injury.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for the service-connected fracture of the right 3rd metatarsal are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.156(a), 3.159, 3.321, 3.326(a), 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5284 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a compensable disability rating for his service-connected right foot disability.  Specifically, at his July 2011 Board hearing, the Veteran testified that he has pain and swelling in his feet.  He stated that his arches are falling and he uses inserts in his shoes.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the Veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

At the outset, the Board observes that the Veteran expressed his timely disagreement with the December 2008 rating decision that granted him service connection for his right foot disability.  Where a Veteran apppeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran is in receipt of a noncompensable (0 percent) disability rating under 38 C.F.R. § 4.71a, DC 5284 for his fracture of the right 3rd metatarsal.  

DC 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated as 10 percent disabling.  Moderately severe residuals of foot injuries are rated as 20 percent disabling.  Severe residuals of foot injuries are rated as 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.  Normal ranges of motion of plantar flexion are from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

Applying the above law to the facts of the case, the Board finds that there is no evidence of moderate residuals of the right foot to warrant a compensable disability rating.  38 C.F.R. § 4.71a, DC 5284.

Specifically, the Veteran was afforded a VA foot examination in July 2009.  At the VA examination, the Veteran reported occasional pain in his right foot.  The Veteran stated that his pain is exacerbated by physical activity.  During times of pain, the Veteran can function without the use of medication.  He indicated that he has to be careful not to step on things that stick up because it causes him pain.  He reported that his pain now occurs less frequently.  The Veteran denied treatment, hospitalization, or surgery for his right foot.  His right foot had never been infected.  Following a physical examination of the right foot, the examiner determined that the right foot examination was normal with normal ranges of motion of the ankle.  The examiner noted "slight" tenderness over the toes.  X-rays of the right foot revealed "mild degenerative changes of the toes" and no acute bony abnormality of the right foot.  The VA examiner diagnosed the Veteran with "fracture of the right 3rd metatarsal with degenerative joint disease of the right foot."  The examiner stated that the subjective factors were a history of a fracture, but there were no objective factors present.  

The Veteran was afforded another VA foot examination in February 2011.  At the VA examination, the Veteran denied post- service treatment for his right foot, or a post-service right foot injury.  He denied treatment, hospitalization, or surgery for his right foot, and reported that his condition was stable.  The Veteran did not have flare-ups of his right foot.  The Veteran did not use assistive devices or aids for his right foot.  Following a physical examination of the Veteran, the VA examiner determined that the Veteran had normal ranges of motion of his toes.  The examiner found that the Veteran's right foot disability was not manifested by: skin foot abnormality; vascular foot abnormality; malunion or nonunion of the tarsal or metatarsal bones; muscle atrophy; painful motion; swelling; tenderness; instability; weakness; or, abnormal weight bearing.  The Veteran's gait was normal.  X-rays of the right foot were normal.  The examiner diagnosed the Veteran with "status post stress fracture right 3rd metatarsal, resolved with normal examination."  

Thus, there is no evidence of moderate residuals of the right foot to warrant a compensable disability rating.  The Veteran's right foot has been found to be normal by two VA examiners, and none of the VA or private physicians who have examined him have reported any problems with his feet.  The Veteran has reported subjective complaints of pain, but these statements on their own are not sufficient to grant a 10 percent rating for moderate residuals of the foot - particularly, when the foot is normal in all respects.  Thus, entitlement to a compensable disability rating for the service-connected right foot disability is denied.  38 C.F.R. § 4.71a, DC 5284.

The Board has considered the applicability of other DCs to determine if the Veteran is entitled to a higher disability rating under another DC, but finds that none are applicable to the Veteran's claim.  Specifically, the Veteran is not entitled to a higher rating under DC 5276, since the Veteran does not have flatfoot.  The Veteran is not entitled to a higher rating under DC 5277 because the Veteran does not have a bilateral weak foot, characterized by atrophy of the musculature, disturbed circulation, and weakness.  The Veteran is not entitled to a higher disability rating under DC 5278 because the Veteran does not have acquired claw foot (pes cavus).  The Veteran is not entitled to a higher disability rating under DC 5279 because the Veteran does not have anterior metatarsalgia (Morton's disease).  Nor is the Veteran entitled to a compensable disability rating under DCs 5280 or 5281 because the Veteran's right foot disability is not manifested by hallux valgus.  The Veteran is not entitled to a higher disability rating under DC 5282 because the Veteran does not have hammer toes.  Finally, the Veteran is not entitled to a compensable disability rating under DC 5283 because the Veteran does not have malunion or nonunion of tarsal or metatarsal bones.  None of these symptoms were noted at either VA compensation examination, or in any of the VA and private treatment records.  Thus, even under a different DC, the Veteran is still not entitled to a compensable disability for his right foot disability.  38 C.F.R. § 4.71a.
The Board is cognizant of, and has carefully considered, the Veteran's subjective reports of pain.  However, none of the objective criteria required for a higher disability rating were diagnosed or noted.  The VA and private treatment notes of record similarly do not provide medical support for a compensable disability rating. 

Under these circumstances, the overall evidence does not meet or approximate the criteria for a compensable disability rating for the right foot disability under 38 C.F.R. § 4.71a.  The Board has considered the Veteran's subjective contentions, but finds these are outweighed by the remainder of the objective medical record.  Throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by a 0 percent evaluation.  For all of these reasons, the Veteran's claim must be denied.

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected right foot disability is adequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right foot disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty-to-assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in December 2008 and June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The December 2008, June 2009, and June 2011 letters also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The December 2008 letter satisfied all of the VCAA requirements, and was submitted prior to the initial RO adjudication of his claim in December 2008.  Thus, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He has been afforded VA examinations.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill two duties to comply with the above regulation.  These duties consist of: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the issue as entitlement to an increased compensable rating for fracture residuals of the right, third metatarsal in the right foot.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of this claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  The representative and the VLJ specifically asked the Veteran about his symptoms related to his right foot and the severity of these symptoms.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence that related to the current severity of the Veteran's right foot, the only element of the claim in question.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.


ORDER

An initial compensable disability rating for the service-connected fracture of the right 3rd metatarsal is denied.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.  

Initially, the Board notes that the most recent outpatient treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma, are dated from February 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).


Acquired Psychiatric Disorder Claim

A remand is required in order to afford the Veteran a VA addendum medical opinion to determine the etiology of his currently diagnosed acquired psychiatric disorder.  The Veteran was afforded a VA psychiatric examination in June 2010.  The VA examiner examined the Veteran and diagnosed depressive disorder, but did not provide a medical nexus opinion regarding whether the Veteran's current psychiatric diagnoses, to include depressive disorder, are related to his active military service.  In lay statements throughout his appeal, the Veteran has reported that his psychiatric symptoms began during his active military service and have continued since that time.  The Veteran submitted a statement dated in October 2009 from a friend, D.W., a registered nurse, who described the Veteran's personality changes upon his release from the military.  Therefore, the claims file currently contains competent medical and lay evidence of a current disorder and of an in-service incurrence of this disorder.  Thus, the Board finds that a remand is required in order to afford the Veteran a VA medical opinion to determine the etiology of his currently diagnosed acquired psychiatric disorder.  The Veteran has not been provided a VA medical opinion for this claim.  This medical opinion is necessary to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Headaches Claim

A remand is required in order to afford the Veteran a VA addendum medical opinion to determine the etiology of his currently diagnosed headaches.  The Veteran was afforded a VA examination and medical opinion in February 2011.  The VA examiner examined the Veteran and diagnosed the Veteran with muscle contraction headaches.  The Board finds this VA medical opinion to be inadequate.  

First, the February 2011 VA examination is inadequate because the VA examiner did not consider or address the Veteran's lay assertions.  At his July 2011 Board hearing, the Veteran testified that he was involved in two motor vehicle accidents (MVAs) and several fights during his active military service.  The Veteran reported experiencing headaches after these MVAs and fights.  The Veteran also provided testimony regarding an in-service fight in which he hit his head against a brick wall.  At the February 2011 VA examination, the VA examiner did not consider or address these lay assertions, particularly the Veteran's reports of headaches following these events.  The Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service and subsequent headaches.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Second, the February 2011 VA examination is inadequate because the VA examiner did not provide any rationale for his negative nexus medical opinion.  The examiner stated that the headaches were most likely related to post-service fights and MVAs, but the examiner did not provide a basis as to why the headaches were related to the post-service fights, but not the in-service injuries.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  


Low Back, Upper Back, Kidney, and Lung Claims

A remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of his claimed upper back, low back, kidney, and lung disorders.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  An examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.

Here, in regards to current diagnoses, an October 2009 private computed tomography (CT) scan diagnosed the Veteran with a benign cyst on his kidney.  A VA X-ray of the thoracic spine provided a diagnosis of spondylosis of the spine.  In July 2010, a private physician diagnosed the Veteran with degenerative disc disease of the spine.  Regarding a current lung diagnosis, at his Board hearing, the Veteran testified that he experienced pain on the right side of his body (near his lung) and breathing problems.  The treatment records do not contain a current diagnosis related to his lung.  However, lay evidence can be competent and sufficient to establish a diagnosis of a disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
  
Regarding an in-service incurrence of the lung and kidney disorders, at his July 2011 Board hearing, the Veteran testified that during his active military service he had to enter a gas chamber as part of his unit's field training exercises.  The Veteran stated that he started throwing up upon exiting the gas chamber.  This incident is not documented in the STRs and personnel records.  However, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Regarding an in-service incurrence of the back disorders, at his July 2011 Board hearing, the Veteran testified that he was involved in two MVAs and several fights during his active military service.  The Veteran also described carrying excessive weight on his back during his active military service.  Additionally, the Veteran testified that he injured his lower back during his active military service while "changing the track."  

Therefore, the claims file currently contains competent medical and lay evidence of current disorders and in-service incurrences of these disorders.  Thus, the Board finds that a remand is required in order to afford the Veteran VA examinations to determine the nature and etiology of the claimed upper back disorder, low back disorder, lung disorder, and kidney disorder.  The Veteran has never been afforded a VA examinations for these claims.  VA examinations are necessary to determine whether these disorders are related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Right Ankle and Right Rib Claims

The claims file contains outstanding private treatment records that were identified at the Board hearing and have not been obtained.  Further, the Veteran recently submitted copies of his private treatment records; however, the Veteran only submitted his most recent treatment visits.  These private physicians should be contacted to determine if they have private treatment records for the Veteran, besides the few copies currently in the claims file.  These records may be relevant to the Veteran's claims.  Upon Remand, the RO/AMC should obtain these private treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1).


Right Wrist Claim

A remand is required in order to afford the Veteran another VA examination and medical opinion to determine the nature and etiology of his claimed right wrist disorder, to include a neurological disorder.  The Veteran was afforded a VA examination and medical opinion in February 2011 to examine his right wrist.  At the examination, the Veteran reported neurological problems in his right wrist.  However, the VA examiner only conducted a joints examination of the right wrist, and not a neurological examination.  The VA examiner diagnosed the Veteran with right wrist pain, but did not provide a diagnosis related to the Veteran's reported nerve pain in the right wrist.  The Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., nerve pain in his right wrist.  See Washington, 19 Vet. App. at 368.  Therefore, the Board finds that a VA neurological examination of the right wrist must be obtained in order to provide a comprehensive overview of the nature and etiology of the Veteran's claimed right wrist disorder.  Hayes, 9 Vet. App. at 73; see Barr, 21 Vet. App. at 311-12 (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Furthermore, the Veteran asserts that he currently has cysts in his right wrist due to the aforementioned in-service gas chamber experience.  To date, a VA examiner has not provided a medical opinion regarding the etiology of these right wrist cysts, to include whether they are related to the in-service gas exposure.  The Board finds that this medical opinion is also needed before the claim can be decided on the merits.  Id.

TDIU Claim

First, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, as the service connection claims are being remanded for additional development, this development could affect the outcome of the TDIU claim.  This is especially true in light of the January 2010 medical opinion, in which the Veteran's private physician determined that the Veteran is "totally and permanently disabled" because of the disorders on appeal, to include the disorders for which he is seeking service connection.  Thus, the Board will defer a decision on the TDIU claim, pending readjudication of the service connection claims.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the Court recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.  

2.  Obtain all pertinent VA outpatient treatment records from the Muskogee, Oklahoma, VAMC since February 2011 that have not been secured for inclusion in the record.  Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.


3.  Obtain and update all private treatment records.  Specifically, the RO/AMC should make an attempt to obtain the records from:

(a)	Dr. T.H., D.O., from SMH Family Medical, as shown by the July 2010 private treatment record and as described at his July 2011 Board hearing.

(b)	Dr. C.W.L., in Muskogee, Oklahoma, as described in the November 2009 private treatment record and as described at his July 2011 Board hearing.

(c)	Sequoia Memorial Hospital, as described at the July 2011 Board hearing.

(d)	Northeast Health Clinic in Pennsylvania, as described at the July 2011 Board hearing.

(e)	Dr. P. in Erie, Pennslyvania, as described in a November 2008 VA 21-4142 Form.

(f)	Dr. R. in Westfield, New York, as described in a November 2008 VA 21-4142 Form.

(g)	Dr. M.R.R. at the Health and Wellness Center in Oklahoma, as shown by the January 2010 medical opinion and as described at the July 2011 Board hearing.

(h)	Odyssey Health and Wellness Center in Greenville, South Carolina, as described in a November 2008 VA 21-4142 Form.

(i)	Dr. K.F. at the Bill Willis Health Center in Sallisaw, Oklahoma, as described in a December 2009 VA 21-4142 Form (currently only records dated in September 2009 are associated with the file).

(j)	The Muskogee Pulmonary Clinic, as shown in a March 2010 private treatment record.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed acquired psychiatric disorder, to include PTSD, depression, mood disorder, anxiety disorder, and depressive disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently acquired psychiatric disorder was incurred during his active military service?  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding the progression of the disorder, and comment on whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

The Veteran is hereby notified that it is his responsibility to report for this and all of the examinations scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. 
§§ 3.158, 3.655 (2011).

5.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate expert to determine the etiology of his currently diagnosed muscle contraction headaches.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed headaches were incurred during his active military service?  The VA examiner should consider the STRs documenting the June 1980 MVA, the December 1980 fight with injuries to the head, the September 1981 fight, the January 1982 injury to his face, the October 1982 treatment for headaches, the November 1982 treatment for headaches, and the January 1983 separation examination noting a fractured nose.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding headaches following his in-service MVAs and fights.  The examiner should also address the Veteran's testimony at his July 2011 Board hearing pertaining to the Veteran hitting his head on a brick wall during an in-service fight.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

6.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed low back disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current low back diagnosis. 

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?  The VA examiner should consider the STRs documenting the June 1980 MVA, the December 1980 fight, and the September 1981 fight.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's testimony at his July 2011 Board hearing regarding the carrying of excessive weight on his back and "changing the track" during his active military service, which led to the development of the disorder.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

7.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed upper back disorder.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current upper back diagnosis. 

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?  The VA examiner should consider the STRs documenting the June 1980 MVA, the December 1980 fight, and the September 1981 fight.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veteran's testimony at his July 2011 Board hearing regarding the carrying of excessive weight on his back during his active military service, which led to the development of the disorder.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

8.  Schedule the Veteran for a VA neurological examination with an appropriate expert to determine the nature and etiology of his claimed right wrist disorder, to include a neurological disorder and/or cysts in the right wrist.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis in his right wrist, to include a neurological disorder and/or cysts in the right wrist.

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?  The examiner is asked to consider the STRs documenting the in-service August 1980 notation of an infection in the right wrist, the July 1981 complaint of right wrist pain, the December 1982 treatment for right wrist cysts, and the January 1983 military separation examination noting right wrist cysts.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding in-service chemical exposure that caused cysts in his right wrist.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

9.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed kidney disorder, to include cysts on the kidneys.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his kidneys. 

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?  

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding in-service chemical exposure that caused his current kidney disorder.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

10.  Schedule the Veteran for a VA examination with an appropriate expert to determine the nature and etiology of his claimed right lung disorder, to include cysts on his lung.  The VA examiner should thoroughly review the Veteran's VA claims file, to include his STRs, as well as a complete copy of this Remand in conjunction with the examination.  The VA examiner should note that this action has been accomplished in the VA examination report.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran has a current diagnosis related to his right lung. 

(b)  If the Veteran has a current diagnosis, is it at least as likely as not (a 50 percent probability or greater) that the current diagnosis was incurred during his active military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

In forming his or her opinion, the examiner is asked to consider the Veterans lay statements regarding in-service chemical exposure that caused his current right lung disorder.  Please comment on the progression of the disorder, and whether the Veteran's statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  The VA examination report prepared must be typed.

11.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


